 
COMMERCETEL, INC.


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made and entered into by and between
DENNIS BECKER hereinafter referred to as "Employee," and COMMERCETEL, CORP., a
Nevada corporation hereinafter referred to as "Employer," as of the 21st day of
September 2007.


WHEREAS, Employee and Employer desire to set out the terms of Employee's
employment, all as more particularly set forth below.


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by their performances thereof, all in accordance
with the provisions hereinafter set forth:


1.           Term of Employment.  Employer agrees to employ Employee commencing
beginning September 21, 2007 (“Commencement Date”) to render services to
Employer in the position and with the duties and responsibilities described in
Section 2 until the date this Agreement is terminated in accordance with Section
4 (the period from the Commencement Date until such applicable date being the
“Period of Employment”).  Employer shall pay Employee the compensation to which
he is entitled under Section 3 through the end of the Period of
Employment.  Employee hereby accepts and agrees to such hiring, engagement and
employment.


2.           Position, Duties, Responsibilities.


2.1           Position.  Employee hereby accepts employment with Employer as
President and Chief Executive Officer of Employer.  Employee shall devote his
best efforts and his full time and attention to the performance of the services
customarily incident to such office and to such other services as may be
reasonably requested by Employer.  Employee agrees to serve Employer in such
capacity and position during the Period of Employment.  Employee shall be
accountable and report directly and solely to the Board of Directors of Employer
(“Board”) and shall perform his duties at the direction of the Board.


2.2           Other Activities.  Except upon the prior written consent of the
Board, Employee, during the Period of Employment, will not (i) accept any other
employment or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place him in a competing position to that of
Employer and/or requires a time commitment that could in any way adversely
affect such Employee's performance under this Agreement.


           2.3           Duty of Loyalty. Employee agrees to refrain from
engaging in any action that might be harmful to Employer, unless Employer
consents in writing in advance.  During the employment, Employee shall not,
directly or indirectly without the prior written consent of Employer, own an
interest in, operate, manage or participate in, offer consulting services to,
perform, supply, or provide any similar services to, or be connected as an
officer, director, employee, agent, independent contractor, partner, shareholder
or principal of (i) any business entity or person engaged in the same business
as Employer, within San Diego County, (ii) any customer of Employer, (iii) any
Prospect (as defined below) of Employer introduced to Employee during the term
of this Agreement, or (iv) any competitor of Employer.  Nothing herein shall be
construed to prevent Employee from owning a non-controlling interest in a
publicly traded company.
 
 
 

--------------------------------------------------------------------------------

 
 
           2.4           Refrain from Harmful Activities.  Employee’s
responsibility to promote and support Employer’s business by its very nature
requires Employee to prevent Employer from suffering injury or hardship, if it
can be avoided.  Accordingly, during the term of this Agreement and for a period
of one (1) year following the termination of this Agreement for whatever reason,
Employee shall not directly or indirectly (for Employee’s benefit or for the
benefit of any other person or entity) (a) disclose, distribute, or otherwise
make known to any person, firm, or other entity the identity of any customers,
investors, and technology and marketing strategic partners to whom Employee has
been introduced by Employer or become acquainted with or learned about in any
way during the time when Employee provided services to or for Employer
(“Prospects”) for the purpose of marketing or establishing a business
relationship with the Prospects or any information pertaining to them, or (b)
call on, solicit, take away, or attempt to call on, solicit, or take away any
Prospects, or (c) induce or persuade or assist others in inducing or persuading
any Prospects to reduce or discontinue doing business with Employer and/or (d)
induce or persuade or assist others in inducing or persuading any vendor of
Employer to reduce or discontinue doing business with Employer.


3.           Compensation, Benefits, Expenses.


3.1           Compensation.  Employee shall be compensated at the rate of
$20,000.00 (Twenty Thousand Dollars) per month, payable at the same time and in
the same manner as paid to other employees and Officers of Employer and subject
to the usual payroll deductions.  As additional consideration for the services
to be rendered by Employee hereunder, upon the Commencement Date, Employee shall
be issued Five Hundred Thousand, (500,000) shares of common stock of Employer
(“Compensation Shares”) valued as initially issued Common Stock of Employee at
Twenty Five Cents ($0.25) per share.  Upon purchase of the Compensation Shares
by Employee, Employer shall deliver to Employee a copy of a duly authorized
stock certificate representing all of the Compensation Shares and issued in the
name of Employee.  Such Compensation Shares shall be subject to the following:


3.1.1           Repurchase Option of Employer


                                           a.           Repurchase Option.  In
the event this Agreement is terminated (i) voluntarily by Employee pursuant to
Section 4.1 of the Agreement; (ii) pursuant to Section 4.2 or Section 4.3; or
(iii) by Employer in accordance with Section 4.4 of this Agreement before all of
the shares of the Compensation Shares are released (see Section 3.1.1(b) below)
from Employer's Repurchase Option (as defined herein), Employer shall, upon the
date of such termination have an irrevocable, exclusive option (which option may
be assigned by Employer) (the "Repurchase Option") for a period of 90 days (or
such longer period of time either mutually agreed to by Employee and Employer)
from such date to repurchase some or all of the Unreleased Shares (as defined in
Section 3.1.1(b)) at such time at the original price per share paid by Employee
for the Compensation Shares (the "Repurchase Price").   In the event this
Agreement is terminated by Employer pursuant to Section 4.5 of this Agreement,
all of the Compensation Shares shall be released from the Repurchase Option and
the Repurchase Option shall terminate and be of no further force or effect,
contingent upon Employee’s signing of the General Release pursuant to Section
4.5 hereof.  Said Repurchase Option shall be exercised by Employer by written
notice to Employee or Employee's executor with a check in the amount of the
aggregate Repurchase Price for the number of Compensation Shares being
repurchased.  Upon delivery of such notice and the payment of the aggregate
Repurchase Price for the Compensation Shares being repurchased, Employer shall
become the legal and beneficial owner of the Compensation Stock being
repurchased and all rights and interests therein or relating thereto, and
Employer shall have the right to retain and transfer to its own name the number
of Compensation Shares of Compensation Shares being repurchased by Employer.


                                 b.           Release of Compensation Shares
from Repurchase Option.  The Compensation Shares shall be released from the
Repurchase Option as follows:  (i) One Hundred and Twenty Five Thousand
(165,000) of the Compensation Shares shall be released as of the Commencement
Date; (ii) One Thirty Sixth (1/36) of the Compensation Shares shall be released
pro-rata per month during the Twenty-Four (24) months of the Period of
Employment.


                      c.           Release of Compensation Shares from
Repurchase Option in the Event of a Sale, Merger or Other Acquisition of
Employer or an Initial Public Offering (IPO) by Employer.  In the event of a
merger, sale or other acquisition of Employer or IPO by Employer prior to the
completion of the Release of Compensation Shares from Repurchase Option in
Section 3.1.1(c) above, the Compensation Shares shall be released from the
Repurchase Option in full.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           Delivery of Shares.  Share certificates representing the Unreleased
Shares (as defined in Section 3.1.1(b)) shall be held by Employer for the
benefit of Employee.  Shares of Compensation Shares which (i) have been released
from Employer's Repurchase Option and (ii) have been paid for in full shall be
delivered to Employee at Employee's written request.


3.1.2           Adjustments for Stock Splits. All references to numbers of
Compensation Shares and the Repurchase Price in this Agreement shall be
appropriately adjusted to reflect any stock split, stock dividend or other
change in the Compensation Shares which may be made by Employer after the date
of this Agreement.


                                 3.1.3           Restrictions on
Transferability.   Employee shall not hypothecate, pledge, or otherwise encumber
any of the Compensation Shares, or any interest in the Compensation Shares,
without the prior consent of Employer.  Employee acknowledges and agrees that in
addition to the terms of this Agreement, the Compensation Shares are further
subject to the terms and conditions of the Bylaws of Employer (“Bylaws”), which,
among other things, provides for rights of first refusal of Employer and/or the
other shareholders of Employer to purchase any Compensation Shares proposed to
be transferred by Employee.  In addition to the restrictions upon transfer
imposed by this Agreement and the Bylaws, Employee acknowledges that the
Compensation Shares may not be transferred, sold, assigned, hypothecated or
encumbered unless (i) subject to an effective registration statement under the
Securities Act of 1933, as amended, unless an exemption is available from the
registration requirements of such Act, and (ii) permitted by all applicable
state securities laws.  Each Compensation Share certificate of Employer owned by
Employee shall have endorsed thereon the following words:


"ANY TRANSFER, ACQUISITION OR PLEDGE OF THE SHARES REPRESENTED BY THIS
CERTIFICATE, OR THE TRANSFER OF ANY INTEREST IN THOSE SHARES, IS RESTRICTED BY
THE PROVISIONS OF AN EMPLOYMENT AGREEMENT DATED SEPTEMBER 21st, 2007 BY AND
BETWEEN DENNIS BECKER AND COMMERCETEL, CORP. (“EMPLOYMENT AGREEMENT’) AND THE
BYLAWS OF COMMERCETEL, CORP. (“BYLAWS”).  A COPY OF THE EMPLOYMENT AGREEMENT AND
THE BYLAWS MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF COMMERCETEL, INC.  ALL OF
THE PROVISIONS OF SAID EMPLOYMENT AGREEMENT AND BYLAWS ARE INCORPORATED
HEREIN.  THE EMPLOYMENT AGREEMENT AND THE BYLAWS ARE AUTOMATICALLY BINDING UPON
ANY PERSON WHO ACQUIRES OR IS TRANSFERRED SHARES.”


An executed copy of this Agreement shall be delivered to the Secretary of
Employer and shall be shown by the Secretary to any person duly authorized in
writing by a shareholder who then holds Compensation Shares subject to this
Agreement.


3.1.3           Shares Subject to Dilution.  Employee acknowledges and agrees
that the proportion of issued and outstanding shares in Employer represented by
the Compensation Shares will be subject to dilution as a result of future
issuance of securities by Employer such that Employee’s proportionate ownership
interest of Employer may be altered and proportionately reduced.


                                3.1.4           Tax Consequences of Receipt of
Shares.  Employee acknowledges and agrees that it may receive from Employer a
Form 1099 in connection with the Compensation Shares received by Employee
hereunder and that it may be eligible to make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, which election must be made
within thirty (30) days from the transfer of such Compensation Shares to
Employee.  Notwithstanding the foregoing, Employee acknowledges that Employer
does not purport to give and is not qualified to give Employee any advice as to
tax consequences or obligations arising from the Compensation Shares received by
Employee.  Employee acknowledges that Employer has recommended that it consult
with its tax advisors as to such tax matters.
 
 
 

--------------------------------------------------------------------------------

 
 
        3.2
Benefits.



3.2.1           Insurance.  Employee shall be eligible to receive any health,
dental, disability, and life insurance benefits adopted by the Board to be
provided by Employer to its employees, if any.


3.2.2           Retirement Plan/Profit Sharing or Similar Plans.  Employee shall
be eligible to participate in the retirement plan adopted by the Board, if any.


3.2.3           Vacation and Professional Time.  Employee shall earn paid
vacation time at the rate of four (4) calendar weeks per year.  At the
completion of each calendar year, Employer shall pay Employee a cash lump sum
payment for any unused vacation or professional time from the recently completed
calendar year.  Any unused vacation or professional time shall be paid in a cash
lump sum payment promptly after Employee's termination of employment, regardless
of the reason for such termination, or at such earlier time as required to avoid
forfeiture of accrued, but unused vacation or professional time as described
above.


3.2.4           Expenses.  Employer shall reimburse Employee on a monthly basis
for receipts he submits for all reasonable and necessary travel and other
business expenses incurred by Employee in the performance of his duties
hereunder, consistent with Employer's normal expense reimbursement policy.


4.           Termination of Employment.  Employee's employment may only be
terminated prior to the expiration of the Initial Term Date upon the first to
occur of the following events:


4.1           Voluntary Termination Without Cause.  By Employee may voluntarily
terminate this Agreement at any time upon (30) days prior written notice to
Employer.


4.2           By Death.  Employee's employment will terminate automatically on
the death of Employee.  Employer will pay to Employee's beneficiaries or estate,
as appropriate, the compensation to which he is entitled pursuant to Section 3
above through the end of the day of such termination, and thereafter Employer's
obligation to Employee and/or to his beneficiaries or estate will
terminate.  Employee will cooperate with Employer's efforts to obtain life
insurance to reimburse Employer for its costs of payments to Employee or his
estate, if Employer chooses to obtain insurance for such purpose.


4.3           By Disability.  If Employee is totally and permanently disabled or
is prevented from substantially performing his duties under this Agreement
because of any illness or physical or mental disability for a period or periods
of more than one hundred twenty (120) days in the aggregate during any calendar
year or thirty (30) consecutive days in any twelve (12) month period, then
Employee's employment will terminate on the last day of the period in which the
day evidencing incapacity occurs (i.e., the final day of the 120-day aggregate
period or of the 30-day consecutive period).  All of Employer's other
obligations will terminate on the date of termination.  Employee will cooperate
with Employer's efforts to obtain disability insurance to reimburse Employer for
its costs of such payment, if Employer chooses to obtain disability insurance
for such purpose. Employee shall be deemed totally and permanently disabled if
the Board reasonably determines that Employee is incapable of continuing the
further performance of his essential job duties/functions as required under this
Agreement.  Such determination shall be made in accordance with all applicable
laws.


4.4           By Employer with Cause.  Employer may terminate this Agreement for
Cause.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4.1           For purposes of this Agreement “Cause” shall mean any one of the
following:


                                4.4.1.1                      conviction of
Employee for a felony or other crime involving moral turpitude;


 4.4.1.2                      gross negligence of or misconduct by Employee,
resulting or likely to result in harm to Employer;


 4.4.1.3                      refusal or failure of Employee to carry out the
reasonable or lawful directives of the Board;


 4.4.1.4                      disregard or violation of a material policy of
Employer by Employee; or


 4.4.1.5                      material breach of or failure of Employee to
perform his obligations under the Employment Agreement (except for reasonable
time off due to illness, in accordance with the terms and conditions of this
Agreement and applicable law) or the Confidentiality and Nondisclosure Agreement
attached hereto.


                      4.4.2.   Cure of Default.  To the extent the occurrence of
any of the foregoing (a "Default") is not susceptible to cure, Employer may
terminate Employee's employment immediately.  To the extent the occurrence is
curable, Employee shall have five (5) days after written notice from Employer to
cure the Default in the event of a termination under subsections 4.4.1.5.  No
cure period will be provided under subsections 4.4.1.1, 4.4.1.2, 4.4.1.3 or
4.4.1.4.  Any notice of termination provided by Employer to Employee under this
Section 4.4 shall identify the events or conduct constituting the grounds for
termination with sufficient specificity so as to enable Employee to take steps
to cure the same (if susceptible to cure).


4.5           By Employer Without Cause.  Employer may terminate Employee
without Cause upon five (5) days prior written notice.  In the event Employer
terminates Employee's employment without Cause, the liability of Employer to
Employee as a result of or in connection with such termination, and Employee's
exclusive remedy for such termination, will be limited to the release of the
Compensation Shares pursuant to Section 3.1.1(a) and compensation at Employee’s
current rate of compensation at such time for a period of six (6) months.
Notwithstanding anything herein to the contrary, the Compensation Shares shall
only be released if and only if Employee executes and delivers the General
Release, substantially in the form attached hereto as Exhibit "A" and does not
later revoke such General Release in accordance with the terms of the General
Release.  For purposes of this Agreement termination by Employer “without Cause”
shall include any attempt by Employer to substantially reduce Employee's
compensation, benefits or job responsibilities.


5.           Confidentiality and Nondisclosure Agreement.  Concurrently
herewith, Employee will execute and deliver to Employer a Confidentiality and
Nondisclosure Agreement, substantially in the form attached hereto as Exhibit
"B" the terms of which are incorporated herein by this reference.


6.           Headings.  The headings and captions of this Agreement are inserted
for convenience only and shall not be used to interpret or construe any
provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Notices.  All notices or other communications required hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed as follows:
 
To Employer:
To Employee:
   
COMMERCETEL, Corp.
Dennis Becker
Attn:  Brian Tobin
1051 Beryl St., Unit D
8929 Aero Drive Ste E
San Diego, CA 92109





Notice of change of address shall be effective only when done in accordance with
this Section 7.


8.           Entire Agreement.


8.1           This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Employee by Employer.  This Agreement contains all of the covenants and
agreements between the parties with respect to such employment, except as
provided herein.  The terms of this Agreement are intended by the parties to be
the final expression of their agreement and may not be contradicted by evidence
of any prior, contemporaneous or subsequent agreement.  The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in a
judicial, administrative or other legal proceeding involving this
Agreement.  The terms of this Agreement may only be modified if done so in
writing and signed by the parties.


8.2           In the event Employer has or will promulgate a general employee
manual or other written employment policies for its employees, appropriate
policies shall apply to Employee except to the extent such policies are contrary
to this Agreement.


9.           Amendments and Waivers.  This Agreement may not be modified,
amended or terminated except as provided in the Agreement or by an instrument in
writing, signed by Employee and by a duly authorized representative of Employer
other than Employee.  Through an instrument in writing similarly executed,
either Employee or Employer, as the case may be, may waive compliance by the
other party with any provision of this Agreement that such other party was or is
obligated to comply with or perform, provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.  The failure of any party to insist in any one or more instances upon
performance with any term or condition of this Agreement shall not be construed
as a waiver of its or his future performance.  The obligations of either party
with respect to such term, covenant or condition shall continue in full force
and effect.


10.           Law Governing Agreement.  The validity, interpretation,
enforceability and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California.


11.           Severability and Enforcement.  If any terms, covenants or
conditions in this Agreement, or the applications thereof to any person, party,
place or circumstance, shall be held by an arbitrator or court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement or the application of such terms, covenants or conditions as applied
to other persons, parties, places and circumstances shall remain in full force
and effect.


12.           Employee Acknowledgment.  Employee acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice, concerning this Agreement and has been advised to do so by
Employer, and (ii) that he has read and understands the Agreement, is fully
aware of its legal effect and has entered into it freely based on his own
judgment.


13.           Joint Preparation.  This Agreement is deemed to have been prepared
jointly by the parties hereto and to any uncertainty or ambiguity existing
herein, if any, shall not be interpreted against any party, but shall be
interpreted according to the application of the rules of interpretation for arms
length agreements taking into account the specific intention of the parties
wherever such intention is discernable.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Binding Arbitration Agreement.  In the event of any dispute
between Employee and Employer or any of its agents, employees, affiliated
entities, successors or assigns, arising out of or relating to the
interpretation, application, breach, arbitrability, or enforceability of this
Agreement, or any other dispute arising out of or relating to Employee's
employment or relationship with Employer, any such dispute must be resolved in
accordance with the Arbitration Agreement, attached hereto as Exhibit “C"


The parties have duly executed this Agreement as of the day and year set forth
above.
 

EMPLOYER:     EMPLOYEE:             COMMERCETEL, Corp                          
      By:   
     
   
      
   
Brian Tobin  
   
Dennis Becker
   
Its: Chairman   
   
CEO
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


GENERAL RELEASE OF CLAIMS




This General Release of Claims (hereinafter "Release") is entered into this __
day of _______, 200_, by and between Dennis Becker (hereinafter "Releasor") and
COMMERCETEL, Corp. (hereinafter "Releasee").


RECITALS


A.           Effective _______ __, 200_, Releasor became employed by Releasee
according to the terms and conditions of an employment agreement ("Employment
Agreement").


B.           On or about __________, Releasee terminated the employment of
Releasor without "Cause" as that term is defined in the Employment Agreement.


C.           According to the terms and conditions of the Employment Agreement,
Releasor is entitled to certain compensation so long as Releasor executes this
General Release of any and all claims.  By execution hereof, Releasor
understands and agrees that this Release is a compromise of doubtful and
disputed claims, if any, which remain untested; that there has not been a trial
or adjudication of any issue of law or fact herein; that the terms and
conditions of this Release are in no way to be construed as an admission of
liability on the part of Releasee and that Releasee denies liability and intends
merely to avoid litigation with this Release.


AGREEMENT


NOW THEREFORE FOR MUTUAL CONSIDERATION, the receipt and sufficiency of which the
parties hereto acknowledge, the parties agree as follows:


1.           Releasor does hereby unconditionally, irrevocably and absolutely
release and discharge Releasee, its owners, directors, officers, employees,
agents, attorneys, heir, representatives, legatees, stockholders, insurers,
divisions, successors and/or assigns and any related holding, parent or
subsidiary corporations, from any and all loss, liability, claims, costs
(including, without limitation, attorneys' fees), demands, causes of action, or
suits of any type, whether in law and/or in equity, related directly or
indirectly or in any way connected with any transaction, affairs or occurrences
between them to date, including, but not limited to, Releasor's employment with
Releasee, the termination of said employment and claims of emotional or physical
distress related to such employment or termination.  This Release specifically
applies to any claims for age discrimination in employment, including any claims
arising under the Age Discrimination In Employment Act, the State of California
Fair Employment and Housing Act or any other statutes or laws which govern
discrimination in employment.


2.           Releasor irrevocably and absolutely agrees that he will not
prosecute nor allow to be prosecuted on his behalf in any administrative agency,
whether federal or state, or in any court, whether federal or state, any claim
or demand of any type related to the matter released above, it being an
intention of the parties that with the execution by Releasor of this Release,
Releasee, its owners, officers, directors, employees, agents, attorneys, heirs,
representatives, legatees, successors and/or assigns and any related holding,
parent and subsidiary corporations will be absolutely, unconditionally and
forever discharged of and from all obligations to or on behalf of Releasor
related in any way to the matter discharged herein.


3.           Releasor agrees that all matters relative to this Release and
compromise in relation thereto shall remain confidential.  Accordingly, Releasor
hereby agrees that, with the exception of Releasor's counsel, spouse and tax
advisor, Releasor shall not discuss, disclose or reveal to any other persons,
entities or organizations, whether within or outside of the State of California,
the fact of settlement and/or terms and conditions of settlement and of this
Release, including the amount paid to settle Releasor's claims.  Similarly,
Releasor shall not make, issue, disseminate, publish, print or announce any news
release, public statement or announcement with respect to these matters, or any
aspect thereof, the reasons therefore and the terms of this Release.  Further,
in keeping with the spirit of this Release, Releasor shall, upon the execution
of this Release, cease and desist from taking any further action in opposition
to Releasee, respecting its past employment policies and practices and shall
never reapply for employment with Releasor; provided, however, that nothing
herein shall be deemed to preclude Releasor from giving statements, affidavits,
depositions, testimony, declarations or other disclosures required by or
pursuant to legal process.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Releasor does expressly waive all of the benefits and rights
granted to him pursuant to Civil Code § 1542, which provides and reads as
follows:


A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Releasor does certify that he has read all of this Release, the quoted Civil
Code section and that he fully understands all of the same.  Releasor hereby
expressly agrees that this Release shall extend and apply to all unknown,
unsuspected and unanticipated injuries and damages, as well as those that are
now known.


5.           Releasor further declares and represents that no promise,
inducement or agreement not herein expressed has been made to him and that this
Release contains the full and entire agreement between and among the parties,
and that the terms of this Release are contractual and not a mere recital.


6.           The validity, interpretation, and performance of this Release shall
be construed and interpreted according to the laws of the State of California.


7.           This Release may be pleaded as a full and complete defense and may
be used as the basis for an injunction against any action, suit or proceeding
which may be prosecuted, instituted or attempted by either party in breach
thereof.


8.           If any provision of this Release, or part thereof, is held invalid,
void or voidable as against the public policy or otherwise, the invalidity shall
not affect other provisions, or parts thereof, which may be given effect without
the invalid provision or part.  To this extent, the provisions, and parts
thereof, of this Release are declared to be severable.


9.           As part of this Release, Releasor agrees to indemnify and hold
harmless Releasee against any claim by either the California Franchise Tax Board
or the Internal Revenue Service for Releasor's income and other taxes payable as
a result of the consideration being paid by Releasee pursuant to this Release or
the Employment Agreement.  It is understood that the extent of Releasor's
obligation would be to pay all sums due to either agency as income tax and
his/her portion of social security taxes related to this Release, plus any
applicable penalty and/or interest relating to failure to timely pay the
tax.  It is the intention of all parties to this Release that the severance
payments made to Releasor are proper and in accordance with all laws.  However,
should there be a different determination by either the California Franchise Tax
Board or the Internal Revenue Service, Releasor will be obligated based on the
terms of this paragraph.


10.           It is understood that this Release is not an admission of any
liability by any person, firm association or corporation but is in compromise of
any disputed claim.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Releasor represents, acknowledges and agrees that Releasee has
advised him, in writing, to discuss this Release with an attorney; that no
promise, representation, warranty or agreements not contained herein have been
made by or with anyone to cause him to sign this Release; that he has read this
Release in its entirety, and fully understands and is aware of its meaning,
intent, contents and legal effect; and that he is executing this Release
voluntarily, and free of any duress or coercion.


IN WITNESS WHEREOF, the undersigned have executed this Release on the dates
shown below at San Diego, California.
 

      RELEASOR                                               Dated:
     
   
      
       
Dennis Becker
   
 
   
 
          RELEASEE:                       COMMERCETEL, Corp.              
Dated:      By:                    Brian Tobin          Its: Chairman  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT




THIS AGREEMENT, is effective as of the date shown below, by and between
COMMERCETEL, Corp. ("Employer") and Dennis Becker, as an employee ("Employee")
and is in consideration of the services to be provided by Employee for Employer
and the compensation for those services to be provided to Employee by Employer,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged.  Employee and Employer agree as follows:


1.           OWNERSHIP OF EMPLOYEE DEVELOPMENTS.


           1.1           As used in this Agreement, “designs, inventions and
innovations,” whether or not they have been patented, trademarked, or
copyrighted, include, but are not limited to designs, inventions, innovations,
ideas, improvements, processes, sources of and uses for materials, plans, and
systems relating to the design, use, marketing, distribution and management of
Employer’s and/or its affiliates’ services or products.


           1.2           As a material part of the terms and understandings of
this Agreement, Employee agrees to assign to Employer all designs, inventions
and innovations developed, conceived and/or reduced to practice by Employee,
alone or with anyone else, in connection with the projects assigned to Employee
by Employer during the term of this Agreement, regardless of whether they are
suitable to be patented, trademarked and/or copyrighted.


                      1.3           Employee agrees to disclose to Employer any
design, invention or innovation relating to the business of Employer and/or its
affiliates, which Employee develops, conceives and/or reduces to practice in
connection with the projects assigned to Employee by Employer, either alone or
with anyone else, during the term of this Agreement and/or within twelve (12)
months of the termination of this Agreement.  Employee shall disclose all
designs, inventions and/or innovations to Employer, even if Employee does not
believe that he is required under this Agreement, to assign his or her interest
in such design, invention or innovation to Employer.  If Employer and Employee
disagree as to whether or not a design, invention or innovation is included
within the terms of this Agreement, it will be the responsibility of Employee to
prove that it is not included.


           1.4           The obligation to assign as provided in this Agreement
does not apply to any design, invention or innovation to the extent such
obligation would conflict with any provincial or federal law. The obligation to
assign as provided in this Agreement does not apply to any design, invention or
innovation that Employee developed entirely on Employee’s own time without using
Employer’s equipment, supplies, facilities or Confidential Information and/or
Trade Secrets (as defined in Section 2) except those designs, inventions or
innovations that either:


(i)           Relate at the time of conception or reduction to practice of the
design, invention or innovation to Employer’s and/or its affiliates’ business,
or actual or demonstrably anticipated research of Employer’s and/or its
affiliates’ products; or


(ii)           Result from any work performed by Employee for Employer and/or
its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
           1. 5           Employee agrees that any design, invention and/or
innovation which is required under the provisions of this Agreement to be
assigned to Employer shall be the sole and exclusive property of Employer.  Upon
Employer 's request, at no expense to Employee, Employee shall execute any and
all proper applications for patents, copyrights and/or trademarks, assignments
to Employer, and all other applicable documents, and will give testimony when
and where requested to perfect the title and/or patents in all designs,
inventions and/or innovations belonging to Employer.


           1.6           The provisions of this Section 1 shall survive the
termination or expiration of this Agreement, and shall be binding upon Employee
in perpetuity.


2.           TRADE SECRETS AND CONFIDENTIALITY


           2.1           Definition.  As used in this Agreement, the term "Trade
Secrets and Confidential Information" means information, whether written or
oral, not generally available to the public, regardless of whether it is
suitable to be patented, copyrighted and/or trademarked, which is received from
Employer and/or its affiliates, either directly or indirectly, including but not
limited to (a) concepts, ideas, plans and strategies involved in Employer’s
and/or its affiliates’ products; (b) the processes, formulae and techniques
disclosed by Employer and/or its affiliates to Employee or observed by Employee;
(c) the designs, inventions and innovations and related plans, strategies and
applications which Employee develops during the duration of this Agreement in
connection with the projects assigned to Employee by Employer and/or its
affiliates; and (d) third party information which Employer and/or its affiliates
has/have agreed to keep confidential.  It does not include the following:  (i)
information which, at the time of disclosure or observation, had been previously
published or otherwise publicly disclosed; (ii) information which is published
(or otherwise publicly disclosed) after disclosure or observation, unless such
publication is a breach of this Agreement or is otherwise a violation of the
contractual, legal or fiduciary duties owed to Employer, which violation is
known to Employee; or (iii) information which, subsequent to disclosure or
observation, is obtained by Employee from a third person who is lawfully in
possession of such information (which information is not acquired in violation
of any contractual, legal, or fiduciary obligation owed to Employer with respect
to such information, and is known by Employee) and who is not required to
refrain from disclosing such information to others.


           2.2           No Disclosure of Trade Secrets and Confidential
Information.  During the duration of this Agreement, Employee will have access
to and become familiar with various Trade Secrets and Confidential
Information.  Employee acknowledges that the Trade Secrets and Confidential
Information are owned and shall continue to be owned solely by
Employer.  Employee agrees that Employee will not, at any time, whether during
or subsequent to the term of employment with Employer, use for Employee’s own
benefit Trade Secrets and Confidential Information for any competitive purpose
or to divulge the same to any person other than Employer or persons with respect
to whom Employer has given its written consent, unless this information has
already become known to the public, or Employee is compelled to disclose it by
governmental process.  In the event Employee believes that Employee is legally
required to disclose any Trade Secrets or Confidential Information, Employee
shall give reasonable notice to Employer prior to disclosing such information
and shall assist Employer in taking such legally permissible steps as are
reasonable and necessary to protect the Trade Secrets or Confidential
Information.  If Employee believes that it is necessary for Employee to disclose
any Trade Secrets or Confidential Information, Employee shall first obtain
written consent to do so from Employer, and the party to whom the disclosure is
to be made shall execute a non-disclosure agreement in a form acceptable to
Employer, before Employee shall make such disclosure.


           2.3           No Removal of Employer’s Documents or
Information.  Employee understands and agrees that all books, records, customer
lists and documents connected with the business of Employer and/or its
affiliates are the property of and belong to Employer.  Under no circumstances
shall Employee remove from Employer’s facilities any of Employer’s and/or its
affiliates’ books, records, documents, lists or any copies of the same without
Employer’s written permission, nor shall Employee make any copies of Employer’s
and/or its affiliates’ books, records, documents or lists for use outside
Employer’s office except as specifically authorized by Employer.  Employee shall
return to Employer all books, records, documents and customer lists belonging to
Employer and/or its affiliates upon termination of Employee’s employment with
Employer.
 
 
 

--------------------------------------------------------------------------------

 
 
                      2.4           The provisions of Section 2 shall survive
the termination or expiration of this Agreement, and shall be binding upon
Employee in perpetuity.


3.           RETURN OF MATERIALS.  Upon the request of Employer and, in any
event, upon the termination of Employee's employment, Employee must return to
Employer and leave at its disposal all memoranda, notes, records, drawings,
manuals, computer programs, documentation, diskettes, computer tapes, and other
documents or media pertaining to the business of Employer or Employee's specific
duties for Employer, including all copies of such materials.  Employee must also
return to Employer and leave at its disposal all materials involving any
Confidential Information of Employer.  This Section 3 is intended to apply to
all materials made or compiled by Employee, as well as to all materials
furnished to Employee by anyone else in connection with Employee's employment.


4.           MISCELLANEOUS


                      4.1           Survival of Obligations.  The covenants in
this Agreement shall survive termination of Employee's employment, regardless of
who causes the termination and under what circumstances.
 
  4.2           Construction.  The headings used herein are for convenience or
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, any provision of this Agreement.  In the
interpretation and construction of this Agreement, the acknowledge that the
terms hereof reflect extensive negotiations between the parties and that this
Agreement shall not be deemed, for the purpose of construction and/or
interpretation, that either party drafted this Agreement.


  4. 3           Governing Law, Jurisdiction and Venue.  This Agreement will be
governed by and construed in accordance with the laws of the State of California
without reference to its choice of law rules and as if wholly performed within
the State of California.  Any litigation regarding the interpretation, breach or
enforcement of this Agreement will be filed in and heard by the state or federal
courts with jurisdiction to hear such disputes in San Diego, County, California,
and the parties hereby expressly submit to the jurisdiction of such courts.


                      4.4           Entire Agreement.  This Agreement sets forth
the entire understanding and agreement between the parties with respect to the
subject matter hereof and supersedes all other oral or written representations
and understandings.  This Agreement may only be modified by a writing signed by
Employee and Employer.


           4.5           No Implied License.  No rights or obligations other
than those expressly recited herein are to be implied from this Agreement.  No
license is hereby granted, directly or indirectly, to any of the Trade Secrets
and Confidential Information disclosed.


           4.6           Severability.  The parties agree that this Agreement is
severable and that in the event any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions will not be affected or impaired.  Additionally, the
parties expressly grant to any court or other entity interpreting this Agreement
the power and authority to modify the terms of this Agreement to extent
necessary to allow enforcement of this Agreement to the fullest extent allowed
by law.
 
 
 

--------------------------------------------------------------------------------

 
 
           4.7           Successors and Assigns.  This Agreement shall be
binding upon the successors, assigns and legal representatives of Employee, and
inures to the benefit of any successors or assigns of Employer.


  4.8           Waivers.  No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provision of
this Agreement, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver of any provision of this Agreement shall be
binding on the parties hereto unless it is executed in writing by the party
making the waiver.


IN WITNESS WHEREOF, the parties have entered into this agreement as of the date
set forth below.


Dated: _________ __, 200_
 

EMPLOYEE:      EMPLOYER:         COMMERCETEL, Corp.                            
        By:  
      
  Signature      
Brian Tobin
  Dennis Becker      
Chairman
  Social Security Number:             
Address:
       

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


EMPLOYEE ARBITRATION AGREEMENT




THIS ARBITRATION AGREEMENT ("Agreement") is made and effective as of _______ __,
200_, by and between COMMERCETEL, Corp. ("Employer"), and Dennis Becker
("Employee").


The purpose of this Agreement is to establish final and binding arbitration for
all disputes arising out of Employee's employment or the termination of
Employee's employment.  Employee and Employer desire to arbitrate their disputes
on the terms and conditions set forth below, in order to gain the benefits of a
speedy, impartial dispute-resolution procedure.  Employee and Employer agree to
the following:


1.           Claims Covered By The Agreement.  Employee and Employer mutually
consent to the resolution by final arbitration of all claims or controversies
("claims") that Employer may have against Employee or that Employee may have
against Employer or against its officers, directors, partners, employees,
agents, pension or benefit plans, administrators, or fiduciaries, or any
subsidiary or affiliated company or corporation (collectively referred to as
"Employer"), relating to, resulting from, or in any way arising out of
Employee's employment relationship with Employer and/or the termination of
Employee's employment relationship with Employer.  The claims covered by this
Agreement include, but are not limited to, claims for wages or other
compensation due; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination (including, but not limited to,
race, sex, religion, national origin, age, marital status or medical condition,
disability, or sexual orientation); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state or other governmental law, statute, regulation
or ordinance, except claims excluded in the following section.


2.           Claims Not Covered By The Agreement.  Claims Employee may have for
Workers' Compensation or unemployment compensation benefits are not covered by
this Agreement.  Also not covered are claims by Employer for injunctive and/or
other equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which Employee
understands and agrees that Employer may seek and obtain relief from a court of
competent jurisdiction.


3.           Required Notice Of Claims And Statute Of Limitations.  Arbitration
may be initiated by Employee by serving or mailing a written notice to the
Chairman of the Board of Directors of Employer.  In the case of a termination of
employment, the notice must be served or mailed within one (1) year of the
termination of employment.  In an arbitration not arising out of termination of
Employee's employment, the written notice must be served or mailed within one
(1) year of the event which gave rise to the claim for arbitration.  Employer
may initiate an arbitration by serving or mailing a written notice to Employee
at the last address recorded in Employee's personnel file, within one (1) year
of the event which gave rise to the arbitration.  The notice shall identify and
describe the nature of all claims asserted and the facts upon which such claims
are based.  Failure to comply with all the requirements of this paragraph will
constitute a waiver of all rights that the party seeking arbitration may have
against the other party, and any such claims shall be void.


4.           Arbitration Procedures.


4.1           After demand for arbitration has been made by serving written
notice under the terms of Section 3 of this Agreement, the party demanding
arbitration shall file a demand for arbitration with the American Arbitration
Association ("AAA") in San Diego County.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2           Except as otherwise provided in this Agreement, the arbitration
will be conducted according to the then current version of the AAA Employment
Dispute Resolution Rules.  The AAA shall give each party a list of seven
arbitrators from its panel of labor and employment arbitrators.  Each party
shall alternatively strike one of the arbitrators from the list until only one
arbitrator remains.  A coin flip will determine which party chooses whether it
desires to strike first or second.


4.3           The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable to the claim(s) asserted.  The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.


5.           Arbitration Decision.  The arbitrator's decision will be final and
binding.  A party's right to appeal the decision is limited to grounds provided
under applicable federal or state law.


6.           Place Of Arbitration.  The arbitration will be at a mutually
convenient location which must be within 50 miles of Employee's last employment
location with Employer.  If the parties cannot agree upon a location, then the
arbitration will be held at the AAA's office nearest to Employee's last
employment location with Employer.


7.           Construction.  Should any portion of this Agreement be found to be
unenforceable, such portion will be severed from this Agreement, and the
remaining portions shall continue to be enforceable.


8.           Consideration.  Employer's offer of employment to Employee and the
promises by Employer and Employee to arbitrate differences, rather than litigate
them before courts or other bodies, provide consideration for each other.


9.           Arbitration Fees and Costs.  The losing party shall be responsible
for the arbitrator's fees and costs.  Each party may be represented by an
attorney or other representative selected by the party.  Each party shall be
responsible for its own attorneys' or representative's fees.  However, if any
party prevails on a statutory claim which affords the prevailing party's
attorneys' fees, or if there is a written agreement providing for fees, the
arbitrator may award reasonable fees to the prevailing party.


10.           Waiver of Jury Trial/Exclusive Remedy.  EMPLOYEE AND EMPLOYER
WAIVE ANY CONSTITUTIONAL RIGHT TO HAVE ANY DISPUTE BETWEEN THEM COVERED BY THE
TERMS OF THIS AGREEMENT DECIDED BY A COURT OF LAW AND/OR BY A JURY IN A COURT
PROCEEDING AND/OR BY ANY ADMINISTRATIVE AGENCY.


11.           Sole And Entire Agreement.  This Agreement expresses the entire
Agreement of the parties and there are no other agreements, oral or written,
concerning arbitration, except as provided herein.  This Agreement is not, and
shall not be construed to create, any contract of employment, express or
implied.


12.           Requirements for Modification or Revocation.  This Agreement to
arbitrate shall survive the termination of Employee's employment.  It can only
be revoked or modified by a writing signed by the Chairman of the Board of
Directors of Employer and Employee which specifically states an intent to revoke
or modify this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Voluntary Agreement.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN EMPLOYER AND EMPLOYEE RELATING TO THE
SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT.  EMPLOYEE HAS VOLUNTARILY
ENTERED INTO THE AGREEMENT WITHOUT RELIANCE ON ANY PROVISIONS OR REPRESENTATIONS
BY EMPLOYER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.


EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH EMPLOYEE'S PRIVATE LEGAL COUNSEL AND EMPLOYEE HAS
UTILIZED THAT OPPORTUNITY TO THE EXTENT DESIRED.
 

Dated:  _________ __, 200_ EMPLOYER:           COMMERCETEL, Corp.          
 
By:
        Brian Tobin       Its: Chairman  


 
EMPLOYEE:
         
 
    
   
Dennis Becker
 

 
 
 

--------------------------------------------------------------------------------

 
 
March 16th, 2009










Dennis Becker, CEO
8929 Aero Drive, Suite E
San Diego, CA 92123


Dear Dennis:


Reference is made to that certain employment agreement dated September 21, 2007
(the "Employment Agreement") between you and CommerceTel, Corp., a Nevada
corporation, (the "Company") regarding the terms of your employment with the
Company.  This will confirm our understanding that the Employment Agreement is
hereby amended as follows:


1.  Sections 3.1 and 3.1.1 are hereby deleted and following is inserted in its
place:


 
3.
Compensation, Benefits, Expenses.



3.1           Compensation.  Employee shall be compensated at the rate of
$170,000.00 (One Hundred Seventy Thousand Dollars) per year, payable at the same
time and in the same manner as paid to other employees and Officers of Employer
and subject to the usual payroll deductions.  Employee may be eligible to
receive an annual bonus compensation from the Company in an amount up to
$130,000.00 (One Hundred Thirty Thousand Dollars) as determined by the
Compensation Committee based on attainment of target performance objectives
which shall be set by the Compensation Committee of the Board of the Directors
of the Company.  As additional consideration for the services to be rendered by
Employee hereunder, upon the Commencement Date, Employee shall be issued
1,500,000 (One Million Five Hundred Thousand) shares of common stock of
CommerceTel Canada Corporation (“Compensation Shares”) valued as initially
issued Common Stock of Employee at Four Cents ($0.04 CDN) per share.  Employee
shall pay the total purchase price for the Issued Shares to Employer at some
time during the Period of Employment.  Upon purchase of the Compensation Shares
by Employee, Employer shall deliver to Employee a copy of a duly authorized
stock certificate representing all of the Compensation Shares and issued in the
name of Employee.  Such Compensation Shares shall be subject to the following:


 
 

--------------------------------------------------------------------------------

 
 
 
    3.1.1
Repurchase Option of Employer



                a.           Repurchase Option.  In the event this Agreement is
terminated (i) voluntarily by Employee pursuant to Section 4.1 of the Agreement;
(ii) pursuant to Section 4.2 or Section 4.3; or (iii) by Employer in accordance
with Section 4.4 of this Agreement before all of the shares of the Compensation
Shares are released (see Section 3.1.1(b) below) from Employer's Repurchase
Option (as defined herein), Employer shall, upon the date of such termination
have an irrevocable, exclusive option (which option may be assigned by Employer)
(the "Repurchase Option") for a period of 90 days (or such longer period of time
either mutually agreed to by Employee and Employer) from such date to repurchase
some or all of the Unreleased Shares (as defined in Section 3.1.1(b)) at such
time at the original price per share paid by Employee for the Compensation
Shares (the "Repurchase Price").   In the event this Agreement is terminated by
Employer pursuant to Section 4.5 of this Agreement, all of the Compensation
Shares shall be released from the Repurchase Option and the Repurchase Option
shall terminate and be of no further force or effect, contingent upon Employee’s
signing of the General Release pursuant to Section 4.5 hereof.  Said Repurchase
Option shall be exercised by Employer by written notice to Employee or
Employee's executor with a check in the amount of the aggregate Repurchase Price
for the number of Compensation Shares being repurchased.  Upon delivery of such
notice and the payment of the aggregate Repurchase Price for the Compensation
Shares being repurchased, Employer shall become the legal and beneficial owner
of the Compensation Stock being repurchased and all rights and interests therein
or relating thereto, and Employer shall have the right to retain and transfer to
its own name the number of Compensation Shares of Compensation Shares being
repurchased by Employer.


b.           Release of Compensation Shares from Repurchase Option.  The
Compensation Shares shall be released from the Repurchase Option as
follows:  One Thirty Sixth (1/36) of the remaining Compensation Shares shall be
released pro-rata per month during the Thirty Six (36) months of the Period of
Employment.


c.           Release of Compensation Shares from Repurchase Option in the Event
of a Sale, Merger or Other Acquisition of Employer or an Initial Public Offering
(IPO) by Employer.  In the event of a merger, sale or other acquisition of
Employer or IPO by Employer prior to the completion of the Release of
Compensation Shares from Repurchase Option in Section 3.1.1(c) above, the
Compensation Shares shall be released from the Repurchase Option in full.


d.           Delivery of Shares.  Share certificates representing the Unreleased
Shares (as defined in Section 3.1.1(b)) shall be held by Employer for the
benefit of Employee.  Shares of Compensation Shares which (i) have been released
from Employer's Repurchase Option and (ii) have been paid for in full shall be
delivered to Employee at Employee's written request.
 
 
 

--------------------------------------------------------------------------------

 
 
e.           Cancellation of Existing Shares.  The Company will cancel all of
Employee's unvested shares granted per the terms of the original Employment
Agreement in exchange for issuance of the shares referenced in Section 3.1
above.




If the foregoing correctly sets forth our understanding concerning this matter,
please sign where indicated below and return to us a copy of same, whereupon
this letter shall become a binding agreement between us.
 

 
Sincerely,
         
CommerceTel, Corp., a Nevada corporation
                 
 
    
   
Name:  
     
Title:
   

 
 
 
 
Accepted and agreed to as of the date written above.
                 
    
   
 
 
Dennis Becker, CEO
   
 
 



 
 

--------------------------------------------------------------------------------

 